Title: To Thomas Jefferson from Charles Willson Peale, 13 June 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum June 13th. 1805.
                  
                  The Polygraph intended for your Secretary and that for Mr. Volney were shippd yesterday, and the other which you are pleased to order is now in hand; having one ready made of the same board of which your Polygraph top is made, with a black and white string on the edge, it has a neat look, but not so rich as those with a variety of strings of different colours—it is about ¾ of an Inch longer than your last Polygraph, therefore I hope to make it write to the bottom of 4to. Sheet with ease, otherwise we will make another a little larger with all possible dispatch consistant with care to give the best workmanship. It shall be packed up in such a manner that no injury can happen to it by the jolting of the Stage waggon.
                  Some Gentlemen have meet a few times at my House and planed a design of an Academy for the incouragement of the fine Arts in this City. a handsome subscription is already made by very respectable Characters. and we hope soon to begin a building for the reception of Casts of Statues, also for a display of Paintings, by the exhibition of which a revenue may be had to defray the expence of a keeper who shall be capable to give instruction to the Pupels—pictures offered for sale will be exhibited for certain periods, if such are deserving public notice, and when sold, a per Centum on the sale, to help the funds of the Academy. out of these funds with what shall be thought reasonable for Pupels to pay for the use of the School, the living Models school will be opened at proper seasons. Mr. West is very anxious to have all his designs the originals of his historical paintings placed here, which, my son Rembrandt says is very valuable, he told Rembrandt, that he had long contemplated and indeed had preserved his works for this express purpose. but I believe he thinks our Legislature will make appropriations for an establishment for the encouragement of the fine arts—and might be induced to purchase paintings as models of colouring, composition &c. if he knew the constitutions of our Country better he would loose all hopes from that quarter—By subscriptions a good building, and Casts in Plaster (which may be had cheap) a beginning may be made, and with proper management, the Academy may afterwards support its self. more I do not look for in my time.
                  accept my best respects, with much esteem your friend
                  
                     C W Peale 
                     
                  
               